NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-APR-2022
                                            08:00 AM
                                            Dkt. 14 ODSD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


                JOHN HARRISON, Petitioner-Appellee, v.
                 OLGA HARRISON, Respondent-Appellant.


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-DA NO. 21-1-0521)


                       ORDER DISMISSING APPEAL
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
             Upon review of the record, it appears that:
             (1) The statement of jurisdiction and opening brief
were due on or before January 14, 2022, and February 14, 2022,
respectively;
             (2) Self-represented Defendant-Appellant Olga Harrison
(Appellant) failed to file either document, or request an
extension of time;
             (3) On February 15, 2022, the appellate clerk entered a
default notice informing Appellant that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on February 25,
2022, for appropriate action, which could include dismissal of
the appeal, under Hawai i Rules of Appellate Procedure
Rules 12.1(e) and 30, and Appellant could request relief from
default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


             (4) Appellant has not taken any further action in this
appeal since filing the notice of appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai i, April 21, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Katherine G. Leonard
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge




                                    2